ACCEPTED
                                                                                                    12-15-00169CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                               9/4/2015 1:48:30 PM
                                                                                                         Pam Estes
                                                                                                            CLERK

                                       NO. 12-15-00169-CV

                                 IN THE COURT OF APPEALS
                                                               FILED IN
                                                        12th COURT OF APPEALS
                     TWELFTH APPELLATE DISTRICT OF TEXAS TYLER, TEXAS
                                  AT TYLER               9/4/2015 1:48:30 PM
                                                               PAM ESTES
             EARL  ANDERSON, CARRIE BELL SCOTT, SHARON ANDERSON, Clerk
             EVANCE ANDERSON, BILL BURTON, WILLIE MAE ANDERSON
                       AND JERRY J. ANDERSON (SMITH),
                                  Appellants,

                                                 V.

          ROBERT LOUIS DURHAM AND FRANK L. ZELLERS, III,
                             Appellees
______________________________________________________________

                   On appeal from the 173RD District Court
                         Henderson County, Texas
                        Trial Court No. 2012A-0662
  ______________________________________________________________

   APPELLEE’S UNUPPOSED MOTION TO EXTEND TIME TO FILE THE BRIEF

        Appellee asks the Court to extend the time to file his brief.

                                          A. Introduction

        1.      Appellants are Earl Anderson, Carrie Bell Scott, Sharon Anderson, Evance

Anderson, Bill Burton, Willie Mae Anderson and Jerry J. Anderson (Smith); Appellee is Robert

Louis Durham.

        2.      There is no specific deadline to file this motion to extend. See Tex. R. App. P.

38.6(d).

        3.      Appellants have no objection to this motion.

                                     B. Argument & Authorities

        4.      The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to

extend the time to file the brief.


APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                                    PAGE 1 OF 3
Durham 206444
        5.     Appellants’ brief was filed on August 10, 2015, however the brief did not comply

with Tex. R. App. P. 9.4(i)(3). The Court provided Appellants until Monday, August 17, 2015 to

forward a supplement to the brief. Appellants did not comply with the August 17, 2015 deadline

and therefore, the Court scheduled the matter for dismissal on September 8, 2015. Appellants

filed their Supplemental Brief on August 31, 2015 along with a Motion to Extend Time to File

Brief, to which Appellee made no objection. The Court granted Appellants’ extension and

deemed Appellants’ brief filed as of August 10, 2015. Appellee’s brief is due on September 9,

2015.

        6.     Appellee needs additional time to file his brief because, in order to avoid

incurring potentially unnecessary attorney’s fees, Appellee abated preliminary work on the brief

when the clerk notified Appellee that Appellants had failed to timely file a conforming brief.

Appellee’s abatement of preliminary work on Appellee’s brief was justified because Appellants’

noncompliance resulted in the appeal being scheduled for dismissal, which would have obviated

the need for Appellee’s brief.

        7.     Appellee requests that the Court provide Appellee with the customary 30 days for

preparation of Appellee’s brief from the time of Appellants’ submission of a compliant brief.

Appellee’s request would therefore extend Appellee’s deadline to September 30, 2015.

        8.     No prior extension has been granted to extend the time to file Appellee’s brief.

                                         C. Conclusion

        9.     Appellee requests that the Court grant Appellee thirty (30) days for submission of

Appellee’s brief, measured from the date of Appellants’ compliance with the Court’s

requirements. This request would extend the time to submit Appellee’s brief to September 30,

2015.



APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                                      PAGE 2 OF 3
Durham 206444
                                           D. Prayer

       10.    For these reasons, appellee asks the Court to grant an extension of time to file his

brief until September 30, 2015.

                                                       Respectfully submitted,




                                                       By: /s/ John J. Cope

                                                       COPE LAW FIRM
                                                       JOHN J. COPE
                                                       State Bar No. 00785784
                                                       9284 Huntington Square, Suite 100
                                                       North Richland Hills, Texas 76182
                                                       Telephone: (817) 498-2300
                                                       Fax: (817) 581-1500

                                                       ATTORNEYS FOR ROBERT LOUIS
                                                       DURHAM


                           CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Lana Johnson by email, and she has agreed and is
 unopposed to a thirty (30) day extension of time to file Appellee’s brief.


                                                    /s/ John J. Cope
                                                    JOHN J. COPE



                              CERTIFICATE OF SERVICE

       I certify that a copy of Appellee’s Motion to Extend Time to File Brief was served on
 Appellants, through counsel of record, Lana Johnson, P. O. Box 816325, Dallas, Texas 75381-
 6325, Telephone: 903-646-0672, by fax to (866) 447-7148 on September 4, 2015, before 5:00
 p.m. local time of the recipient.

                                                    /s/ John J. Cope
                                                    JOHN J. COPE




APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF                                     PAGE 3 OF 3
Durham 206444